Citation Nr: 1130726	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  05-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service connected ulcerative colitis. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1987 to December 1987, and November 1996 to November 2000.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for a back disability.  

In December 2007, November 2008, and March 2010, the Board remanded the Veteran's claim of service connection for a back disability for further examination.  This development has now been completed.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The Board recognizes that the RO characterized the Veteran's low back disability appeal as entitlement to service connection for a lumbosacral strain.  However, a review of the record reflects that the Veteran has been diagnosed with other back disabilities in the VA outpatient treatment records, such as degenerative disc disease, discogenic disease, muscle spasms, and sacroiliitis.  The Board observes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, in light of the Veteran's assertions, the Board will consider whether service connection is warranted for any current back disabilities.  For this reason, the Board finds that the Veteran's back claim is more appropriately framed as the broader issue indicated on the title page of this decision, rather than as a specific condition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for a low back disability.

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was afforded a VA examination in June 2009.  The Veteran reported that he had a history of back pain since he was in service.  Additionally, he stated that he was seen during his military service for low back pain symptoms.  He reported that in 2002 his low back pain symptoms began to increase, and were evaluated by a specialist who associated the back pain to his diagnosis of ulcerative colitis.  Upon examination, the VA examiner diagnosed the Veteran with degenerative disc disease from L3-L4 through L5-S1 levels, with varying degrees of posterior concentric disc bulges.  Additionally, the examiner stated that straightening of lumbar lordosis suggested muscle spasms.  In August 2009, the VA examiner submitted an addendum opinion to the June 2009 VA examination to address direct service connection for the Veteran's back disability.  The examiner stated the Veteran's back conditions were not likely secondary to military exposure.  Additionally, the examiner stated that the Veteran reported that he had never had anything wrong with his back in-service, and there was no evidence of a low back injury or complaints of lumbar pain during his military service up to November 2000.  

Significantly, however, in rendering this opinion, the examiner appears to have relied on an inaccurate factual history.  In this regard, in the August 2009 VA addendum opinion, the examiner noted that there was no evidence of a low back injury in-service or complaint of lumbar pain.  However, the claims file contains multiple service treatment records in June 1997 and July 1997 pertaining to complaints of and treatment for the Veteran's back pain.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Additionally, the examiner stated that the Veteran reported that he did not have anything wrong with his back in-service.  However, the June 2009 VA examination report states that the Veteran reported a history of back pain since he was in service.  Furthermore, the Veteran stated that he was seen during his military service for low back pain symptoms, and he reported that in 2002 his low back pain symptoms began to increase.  However, the examiner did not acknowledge or discuss the Veteran's lay statements discussing his continuity of symptomatolgy.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Furthermore, the Board is without medical expertise to determine if any of the Veteran's current back disabilities are related to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of back pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1) The AMC should schedule the Veteran for an appropriate examination to determine the nature and etiology of any current back disability, to include degenerative disc disease, sacroiliitis, discogenic disease, muscle spasms, and lumbosacral strain.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not that any current back disability had its onset during active service or is related to any in-service disease, event, or injury.  The examiner should review and discuss the Veteran's service treatment records (June and July 1997 reports), VA outpatient treatment records, private treatment records, the June 2009 VA examination report, the August 2009 VA addendum opinion, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


